Citation Nr: 1416952	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a mid spine disorder, to include thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to August 1972 with subsequent service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2012 the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2009 VA examiner, Dr. C.H., did not relate the Veteran's mid spine disorder to service after finding that his condition resolved during service and approximately 30 years passed without further treatment.  Dr. N.P., who also examined the Veteran in October 2009, opined that a thoracic spine injury was not related to service in part because the Veteran had no continuity of care from 1977 to the present.  

Neither examiner considered the Veteran's presumed credible lay statements regarding a mid spine injury and treatment in service.  The Veteran has since testified that he was treated almost continuously from separation from service through the present, although treatment records are unavailable from the early 1970s through the 1990s.  However, multiple family members provided statements attesting to the Veteran's back and neck pain following separation from service and Dr. W.H. provided a statement indicating he treated the Veteran beginning in 1993.  On remand a new opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate examiner regarding the etiology of the Veteran's mid spine disorder.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder.

The examiner should state whether the Veteran has a mid spine disorder, to include a thoracic spine disorder, thoracic outlet syndrome, or other disorder, that is related to service. 

The examiner should consider the following service treatment records and statements:

* A November 1966 record noting complaints of lower back pain.
* A January 1967 record for complaints of ribcage pain that radiated into the back.
* February and May 1971 records noting complaints of back and neck pain radiating to the chest.
* A July 1971 medical examination noting previous treatment for chest pain with associated back pain for the past 3-4 months, but reporting it had resolved.
* January and March 1972 records noting back and chest pain.
* A March 1972 referral to the mental health clinic after multiple complaints of persistent abdominal and chest pain.
* An April 1972 record for thoracic back pain which radiated into the abdomen.
* A May 1972 record noting complaints of back pain for 2 months, impression was probable neurologic disorder.
* A June 1972 complaint of back pain radiating to the diaphragm and chest pain for 3 months.
* A July 1972 medical examination noting pain in the mid chest for the past 3-4 months.
* A July 1973 medical examination noting neuritis of the left lateral chest wall associated with joint pain.
* An apparent 1977 rib resection surgery for thoracic outlet syndrome.
* A September 2009 statement from Dr. M.N. opining the Veteran's cervical neuropathy was subsequent to a prior thoracic outlet surgery he had due to an in-service injury.
* A September 2009 statement from Dr. W.H. reporting that he had treated the Veteran since 1993 and that his current pain is "somehow related to the original injury" which caused his rib resection surgery in 1977.
* December 2012 testimony regarding continuous treatment since service.
* December 2012 statements from family members attesting to continuity of upper chest, back, and neck pain, and treatment, since separation from service.

The examiner should provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  

2.  Ensure the opinion is responsive to this determinative issue.  If it is not, take any needed corrective action.  38 C.F.R. § 4.2.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


